Citation Nr: 1632680	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  01-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a right wrist fracture with carpal dissociation.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel






INTRODUCTION


The Veteran, who is the appellant, had active service from February 1974 to October 1980. 

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a November 2000 rating decision issued by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Cleveland, Ohio, which denied entitlement to a disability evaluation in excess of 10 percent for the right wrist disability.  The Veteran testified at a hearing before a Decision Review Officer (hereinafter "DRO") in November 2001; and at a hearing before the undersigned Veterans Law Judge (hereinafter "VLJ") in April 2011.  Transcripts of these hearings have been associated with the file. 

In July 2003, April 2004, and June 2011 the Board remanded the Veteran's claim to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, DC, for additional development of the record.  In May 2012, the Board denied the Veteran's claim for an increased rating. 

The Veteran appealed the May 2012 decision to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In a June 2013 Memorandum Decision, the Court vacated, in part, the Board's May 2012 decision, and remanded the matter for readjudication consistent with the Memorandum Decision.  Specifically, the Court vacated the matter involving the residuals of a right wrist fracture with carpal dissociation, and affirmed the matter involving a tender dorsal scar of the right wrist.

In a June 2013 Memorandum Decision, the Court vacated the Board's May 2012 decision on the issue of entitlement to a disability rating in excess of 10 percent for residuals of a right wrist fracture with carpal dissociation and remanded it to the Board.  Subsequent to the Court decision, the Board remanded this matter three times, the most recent remand occurring in October 2015.  The directives of the prior remands have been complied with and the matter is now ready for appellate review.  

FINDINGS OF FACT

1.  The Veteran's service-connected right wrist disability is manifested by complaints of decreased strength, pain, and numbness, with objective evidence of limitation of motion and arthritis of the wrist, as noted by x-ray; with no neurological impairment being attributed to the service-connected right wrist disorder.  

2.  The Veteran's wrist right disability resulted in moderate muscle impairment, as evidenced by reduced grip strength and muscle strength on wrist flexion and extension, as of his date of claim, both attributed to the service-connected right wrist disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a right wrist fracture based have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.40, 4,.45, 4.59, 4.71a, Diagnostic Codes 5214-5215 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent disability evaluation, and no more, for reduced muscle strength resulting from the service-connected right wrist disorder from May 3, 2000, his date of claim, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.40, 4,.45, 4.59, 4.73, Diagnostic Code 5307 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. §3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

As it relates to the claim for an increased evaluation for the right wrist disorder, the RO, in October 2004 and April 2009 letters, respectively, informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates required by Dingess.

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence, to include testimony from the Veteran.  No additional pertinent evidence has been identified by the claimant.

As to the necessity for an examination, as it relates to the right wrist, the Veteran was afforded VA examinations in May 2000, December 2001, July 2005, July 2011, April 2014, June 2014, January 2015, and January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  They also provided the necessary opinions.  Thus, the Board finds that further examinations are not necessary.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and through testimony at his hearings.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Right Wrist

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In this case, the Veteran was assigned a 10 percent evaluation under Diagnostic Code 5215.  This is the maximum rating available under Diagnostic Code 5215. The Board observes that Diagnostic Codes 5214, pertaining to limitation to motion of the wrist may also be applicable to the Veteran's appeal.

Under Diagnostic Code 5215, a 10 percent evaluation is awarded where dorsiflexion is limited to less than 15 degrees.  A 10 percent evaluation is also provided for when the palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

Normal palmar flexion of the wrist is 80 degrees and normal dorsiflexion (extension) of the wrist is 70 degrees of motion.  Normal ulnar deviation of the wrist is 45 degrees and normal radial deviation of the wrist is 20 degrees of motion. 38 C.F.R. § 4.71, Plate I.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

On May 3, 2000, the RO received the Veteran's claim for an increased rating for a right wrist disability. 

The Veteran was afforded a VA examination in May 2000.  At this examination the Veteran reported he was right hand dominant and his right wrist had become weaker recently, especially with repetitive actions.  He also reported pain in his wrist during weather changes.  The Veteran's range of motion was dorsiflexion and palmar flexion to 20 degrees.  Although the Veteran did not meet the minimum requirements to award 10 percent under Diagnostic Code 5215, the November 2000 rating decision determined that due to his complaints of pain and weakness, a compensable rating should be awarded. 

The Veteran was afforded another VA examination in December 2001.  At this examination he reported stiffness and increased pain in his wrist.  He also noted  weakness in his right hand when using a vacuum at work to clean the machinery. On physical examination the examiner reported a good radial pulse on the right side with some weakness in his hand grip.  The Veteran was noted to have dorsiflexion to 47 degrees, which appeared to be after repetitive use.  

In a June 2003 VA treatment record, it was indicated that the Veteran reported wearing wrist splints at night.

The Veteran was again provided a VA examination in July 2005.  At that time, he denied the use of a wrist brace, but reported that with repetitive motions he experienced increased pain which caused him complete limitation of motion.  The examiner noted the Veteran's wrist was tender with range of motion.  Dorsiflexion was limited to 25 degrees at the time of the examination.   After reviewing x-rays the examiner determined the Veteran showed chronic scapula lunate diastasis consistent with a previous ligamentous injury.  He noted this was unchanged from December 2001.

At the time of a July 2011 VA examination, the Veteran reported having pain which was  7/10 in severity when present.  He also indicated that he would use a wrist brace when his wrist became inflamed.  The Veteran denied lack of endurance, excess fatigability, or incoordination, but he did complain of weakness in the right wrist.  His dorsiflexion of the right wrist was to 50 degrees.  The examiner found the Veteran did not suffer from ankylosis.  Upon x-ray, the Veteran was diagnosed with mild arthrosis; there were no neurological deficits found. 

In a November 2011 private treatment record, the Veteran was noted to be reporting a burning sensation in his right wrist when he stretched his arm overhead.  He also reported stiffness in his right wrist, with some decreased grip strength being noted.  Extension was to 40 degrees.  On review of x-rays, the physician noted some mild to moderate arthritis. 

In its July 2013 decision, the Court noted that a December 2001 VA examiner noted that the Veteran complained of weakness in the form of partial paralysis in the finger muscles of the hand and that the Veteran described weakness in the muscles of his right hand and stated that his thumb and little finger could not meet in opposition.  It also noted that the Veteran stated that his grip strength was decreased as well.  The Court further observed that there was other evidence in the record reflecting similar complaints. The Court indicated that the Board's failure to consider whether the Veteran's right hand difficulties residual to his right wrist fracture warranted a compensable rating resulted in remandable error. 

In conjunction with the Court decision, the Board remanded this matter to allow the Veteran to undergo appropriate VA examinations to determine the extent of his orthopedic and neurological residuals of his right wrist disability to include any right hand disability, secondary to the service-connected right wrist disability.  The examiner was requested to identify all residuals of right wrist fracture to include any secondary right hand disability. The examiner was to provide a detailed explanation and rationale discussing why and how all conclusions and opinions were reached.

The Veteran was afforded the requested VA examination in April 2014.  At the time of the examination, the Veteran reported that his right wrist was weak and that cold, rainy weather caused his wrist to ache.  He stated the scar on the dorsum of his wrist became scaly at times.  He indicated that with repetitive writing (right hand dominant) or anything repetitious, the right hand locked up.  He stated he had a lot of scar tissue in the right wrist and his range of motion was limited.  The Veteran reported that he could not perform exercises with a barbell due to the weakness of his right wrist and had to use dumb bells.  He stated that sometimes when working out, his right hand locked up and he had to use his left hand to pry the right hand open.  He reported that he could only use a 50 pound dumb bell on the right when exercising but exercised with up to 90 pounds on the left. 

The Veteran was noted to be right-hand dominant.  He reported flare-ups with cold or rainy weather and with repetitive actions like writing or typing.  Range of motion testing revealed palmar flexion to 45 degrees and dorsiflexion to 15 degrees, with no evidence of painful motion on either measurement.  Ranges of motion remained the same after repetitive testing.  Wrist strength was 5/5 and the examiner specifically indicated that there was no ankylosis.  Radial deviation was 0 to 25 degrees while ulnar deviation was from 0 to 20 degrees.  

The examiner indicated that it was his medical opinion that it was less likely than not (less than 50/50 probability) that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time and that there was no additional limitation due to pain, weakness, fatigability or incoordination with no change in the baseline range of motion due to "pain on use or during flare-ups."  He noted that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not examined during a flare-up.

At the time of a June 2014 VA neurological examination, there were no neurological abnormalities present in the right upper extremity.   

In November 2014, the Board again remanded this matter for additional development, noting that the April 2014 VA examiner failed to clearly identify which of the Veteran's subjective symptoms and which objective findings were residuals of a right wrist fracture with carpal disassociation.  The Board requested that an additional opinion be obtained regarding the etiology of the Veteran's right wrist, right hand, and right finger symptoms.  The examiner was requested to identify the symptoms and objective findings that were at least as likely as not (a 50 percent or greater probability) residuals of a right wrist fracture with carpal dissociation or etiologically related to residuals of a right wrist fracture with carpal dissociation.

The examiner was requested to consider the Veteran's lay statements regarding the duration, frequency, and severity of his symptoms-including increased pain, stiffness, locking, tingling, poor coordination, numbness, and weakness of the right wrist, hand, and fingers and any objective findings and functional limitations-including decreased hand grip strength, x-ray findings, and limitation of motion-present since May 1999.  The examiner was to also consider (i) the April 2011 Board Videoconference Hearing (wherein the Veteran reported having retired in 2005 from his position as a mechanic for the U.S. Postal Service due to back problems but continuing to work as a self-employed rare coin dealer); (ii) the July 2011 VA Neurological and Joint Examination (wherein the Veteran asserted that his symptoms impeded occupational functioning because they limited his ability to work steadily, since he had to rest to alleviate them, and that his neurological complaints were constantly present); (iii) the October 2011 Group Health EMG (opining that finding of conduction velocity slowing and prolonged ulnar F-wave suggested possibility of a more diffuse process that may be related to underlying diabetes); and (iv) the June 2014 VA Peripheral Neuropathy Examination (finding no functional impairment due to peripheral neuropathy).  If the examiner found the Veteran had a separately diagnosed right hand or finger disability, he/she was to opine as to whether it was at least as likely as not (a 50 percent or greater probability) that any right hand or right finger disability was proximately due to or aggravated by any residuals of a right wrist fracture with carpal dissociation.

In accordance with the Board remand, the Veteran was afforded additional VA examinations in January 2015.

At the time of a January 2015 VA hand examination, the Veteran reported that he had decreased range of motion in his right hand and stated that he could not touch his right thumb to his right little finger.  He reported right index finger numbness over the dorsal aspect.  He also noted extremity pain in the tips of the fingers of both hands.  The Veteran stated that his left hand was weaker than his right hand since his stroke in August 2014.  He reported no alleviating factors and no current treatment for his right hand/finger complaints.

The Veteran was noted to be right-hand dominant.  He stated that he had increased bilateral hand/finger pain with repetitive use and gripping items.  Physical examination revealed no limitation of motion or evidence of painful motion for any fingers or thumb, even with repetition.  There was no gap between the thumb pad and fingers post-test.  There was also no gap between any fingertips and the proximal transverse crease of the palm when attempting to touch the palm with the fingertips post-test.  There was also no limitation of extension for the index finger or long finger post-test.  The examiner reported that the Veteran did not have any functional loss or functional impairment of the fingers or thumb, including after repetitive use.  There was also no tenderness or pain to palpation for the joints or soft tissue of the hand, including the thumb and fingers.  Hand grip strength was 5/5.  The examiner specifically indicated that there was no ankylosis of the thumb or fingers.  There was good hand grip of bilateral hands, 5/5 intrinsic strength of bilateral hands, and full digital range of motion, bilaterally.  The examiner reported that there was some stiffness and decreased effort on opposing his right thumb to his right fifth finger but there was no functional limitation on passive range of motion.  The examiner stated that there was no pathology or diagnosis of any right hand or right finger conditions and that there were no objective findings found to support any right hand or right finger conditions.  

At the time of a January 2015 right wrist examination, the Veteran reported continued intermittent sharp and aching right wrist pain, limited range of motion, and tightness of the wrist.  He stated that he had flare-ups of right wrist pain with cold weather changes and repetitive motion or overuse.  He reported that his right wrist was stronger than the left side since after the stroke in August 2014.  He noted some scaling over the right wrist scar but otherwise he had no complaints.  He stated that there were no alleviating factors and no current treatment for his right wrist condition. 

The Veteran was noted to be right-hand dominant.  Range of motion testing revealed palmar flexion from 0 to 30 degrees; dorsiflexion from 0 to 40 degrees; ulnar deviation from 0 to 20 degrees; and radial deviation from 0 to 15 degrees.  The Veteran was noted to have decreased range of motion of the right wrist with stiffness, tightness, and lack of endurance.  There is no objective painful motion, weakness, fatigability, or incoordination.  Repetitive motion testing revealed palmar flexion from 0 to 30 degrees; dorsiflexion from 0 to 30 degrees; ulnar deviation from 0 to 20 degrees and radial deviation from 0 to 15 degrees.  The examination was not being performed during a flare-up.  Right wrist flexion and extension strength was 5/5.  There was no reduction in muscle strength or muscle atrophy.  As to functional impact, the Veteran was noted to be retired from the U.S. Postal Service as a mechanic and was on Worker's Compensation related to a lower back injury since 2005.  It was indicated that he would be limited from heavy physical work but not from sedentary or light physical work based on his service-connected or claimed conditions of residuals, fracture, right wrist with carpal disassociation. 

The examiner opined that there was a diagnosis of residuals, status post right wrist fracture with carpal disassociation status post-surgical repair with posttraumatic arthritis and limitation of motion.  He indicated that there was no evidence of a neurological disorder associated with the Veteran's residuals of a right wrist injury.  He stated there were neurological complaints and clinical/EMG findings consistent with right ulnar mononeuropathy that was most likely due to his diabetes mellitus type 2 and was less likely due to his residuals of right wrist injury.  He noted that there was postoperative scarring on both the dorsal and volar wrist surfaces that had since healed without functional limitations. 

The examiner stated that it was his medical opinion that the Veteran's objective findings of posttraumatic arthritis and limitation of motion were more likely than not (greater than 50 percent probability) caused by or the result of residuals, fracture, right (major) wrist with carpal disassociation based on clinical examination and radiological findings.  He observed that there were clinical examination findings of right wrist limitation of motion, tightness, stiffness, and numbness and that there were functional limitations of increased pain during flare-ups, stiffness, limitation of motion, and lack of endurance.  He stated that there was no evidence on examination of right wrist, hand, or finger weakness, tenderness, painful motion, locking, tingling, or poor coordination.  He also reported that there were radiological findings of posttraumatic arthritis and scapholunate diastasis of the right wrist.  

It was his medical opinion that the Veteran's symptoms of right wrist increased pain, tightness, and stiffness were more likely than not (greater than 50 percent probability) caused by or the result of residuals, fracture, right (major) wrist with carpal disassociation based on clinical examination and radiological findings of posttraumatic arthritis and limitation of motion.  He stated that there were symptoms of numbness of the right upper extremity that were more likely related to right ulnar neuropathy due to diabetic mononeuropathy based on clinical and EMG findings and were less likely related to any right wrist condition.  He also noted that there was no evidence on clinical examination of right wrist, hand, or finger weakness, tenderness, painful motion, locking, tingling, or poor coordination. 

In October 2015, the Board once again remanded this matter for further development.  The Board requested that the matter be referred to the Director of VA Compensation and Pension Services for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

On January 12, 2016, the Veteran was afforded an additional VA examination.  At the time of the examination, diagnoses of fracture dislocation of the right wrist, carpal metacarpal arthritis, carpal instability, and degenerative arthritis were rendered.  The Veteran reported that he could not work anymore due to wrist pain and was now on SSI.  The Veteran noted having flare-ups with repetitive motion and cold weather.  Range of motion for the right wrist was as follows:  palmar flexion 0 to 10 degrees; dorsiflexion 0 to 20 degrees; ulnar deviation 0 to 10 degrees; and radial deviation 0 to 15 degrees.  After repetitive motion range of motion was as follows:  palmar flexion 0 to 5 degrees; dorsiflexion 0 to 15 degrees; ulnar deviation 0 to 5 degrees; and radial deviation 0 to 10 degrees.  Loss of motion was due to pain.  Muscle strength was 1/5 for the wrist flexion and extension.  The right hand grip strength measured with Jamr dynamometer on three tries was 18, 15 and 10 on the right versus 28, 25 and 25 KG on the left.  There was no ankylosis.  As to functional impact, the examiner indicated that the Veteran did not have grip with right hand and to some extent with left hand.  He would drop and could not twist or open things.  The pain was worse during cold weather.  The Veteran reported that he lost his job since he could not repair or fine tune the machines.  The examiner indicated that the Veteran had had had right wrist fracture dislocation and wrist surgery 35 years ago.  He noted that the Veteran's job required him to use his right hand and right wrist and he could not do that so he was let go.  He observed that X-rays of the wrist showed the post traumatic degenerative arthritis and carpal bone instability.  He noted that the Veteran continued to have pain in his both wrists and that his grip strength was low, especially in the dominant hand.  For this reason, it was his belief that the Veteran's wrist condition had now increased in severity. 

In a report received in April 2016, the Acting Director of Compensation Service indicated that a review of extra-schedular entitlement for residuals of right wrist fracture in excess of 10 percent was complete.  The Acting Director noted that the Board had remanded the case to this Service based on the Veteran's assertions.  He observed that VA examinations from April 2014 to January 2015 showed a diagnosis of right wrist fracture and osteoarthritis with no evidence of fracture pathology.  There was noted to be marked tenderness about the ulnar nerve at the elbow.  Limited range of painful motion varied from slight to normal.  It was noted consistently that the right wrist condition did not interfere with any occupational activity.  The Director observed that the Veteran was reported to have last worked in April 2004 as a mechanic for the U.S. Postal Service and was on worker's compensation. He noted that the Veteran was asserting a history of right wrist fracture and surgery in 1980; and as a result, he was experiencing painful limited motion, stiffness, intermittent locking, and grip weakness. 

The Director indicated that the evidentiary record did not support criteria for entitlement to extra-schedular evaluation for the right wrist in excess of 10 percent.  He noted that the record showed a decrease in painful motion.  He observed that secondary complications of nerve damage and muscle atrophy of the forearm remained to be examined.  The rating schedule under 38 C.F.R. §  4.71a, which pursuant to 38 C.F.R. § 4.20 would warrant a separate evaluation due to nerve and/or muscle involvement.  The Director observed that no hospitalizations were shown and no marked interference with employment was revealed.  He opined that because the facts of the case failed to establish any extra-schedular entitlement pursuant to Thun v. Peake, no extra-schedular evaluation was warranted. 

As it relates to limitation of motion, applying the range of motion measurements to the diagnostic criteria outlined above, the evidence demonstrates the Veteran is not entitled to an evaluation in excess of 10 percent for his right wrist disability.  38 C.F.R. § 4.71a , Diagnostic Code 5215.  As noted above, the Veteran is already receiving the maximum rating available under Diagnostic Code 5215.  The Veteran could receive an increased evaluation if favorable or unfavorable ankylosis of the wrist was found.  However, as discussed, there is no objective evidence of ankylosis of the wrist.  Therefore, Diagnostic Code 5214 is not relevant to the claim.

The Board notes under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  When the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.  With regard to Diagnostic Code 5003, the Board notes that the Veteran has been diagnosed with arthritis.  However, the Board observes that Diagnostic Code 5003 is only applicable where the Veteran would receive a noncompensable rating for limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  In this case, the Veteran has been appropriately rated for limitation of motion of the right wrist under Diagnostic Code 5215.  As such, a separate rating for arthritis is not for application.

While the Board is sympathetic to the Veteran's reports of pain, objective testing did not reveal that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors resulting in the right wrist being limited in motion to the extent required for a 20 percent rating for limitation of motion for the right wrist.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether separate ratings are warranted for any neurological disorder associated with the Veteran's residuals of a right wrist injury.  In this regard, the Court has held that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994).  Here, the Board notes that the Veteran has described having numbness and tingling in his hands and fingers on numerous occasions.  As noted above, a July 2011 VA examination report was negative for a neurological abnormality.  Moreover, an October 2011 private neurological examination reflects that the Veteran complained of right hand tingling, numbness, tightness, and associated weakness and that a nerve conduction study showed slight slowing of the ulnar F wave.  However, the examiner thought that this might be indicative of a more "diffuse process" related to the Veteran's diabetes.  The examiner did not find that it was related to the Veteran's right wrist disability.  In addition, while the Veteran reported having hand numbness at the time of a June 2014 VA examination, normal neurological findings were reported for the right upper extremity.  Moreover, the January 2015 VA examiner, following a thorough review of the record and examination of the Veteran, indicated that it was more likely than not that the Veteran's ulnar mononeuropathy was related to his nonservice-connected diabetes mellitus based upon clinical and EMG findings and less likely related to any right wrist condition.  Although the Board is sympathetic to the Veteran's beliefs that he currently has a neurological disability resulting from his service-connected right wrist disorder, the most probative evidence of record are the findings made at the time of the VA examinations and the opinion of the January 2015 VA examiner, following a comprehensive review of the record and examination of the Veteran.  The Veteran does not have a neurological disability evaluation resulting from his service-connected right wrist disorder.  

As to a possible separate disability evaluation being warranted for any right hand disability evaluation as residuals of the service-connected right wrist disorder, the Board finds that a separate 10 percent disability evaluation, and no more, for the Veteran's diminished wrist strength, grip strength, and finger strength is warranted throughout the entire appeal period.  The Veteran has continuously reported having weakened wrist, grip, and finger strength throughout the appeal.  For example, at the time of his December 2001 VA examination, the Veteran reported having weakness in his right hand when using a vacuum at work to clean the machinery.  Physical examination revealed weakness in his hand grip at that time.  At the time of his July 2011 VA examination, the Veteran again complained of weakness in the right wrist.  Decreased grip strength was also noted in a November 2011 private treatment record.  Moreover, at his January 2015 VA examination, the Veteran reported having decreased range of motion in his right hand and stated that he could not touch his right thumb to his right little finger.  He also stated that he had increased hand/finger pain with repetitive use and gripping items.  Finally, at his January 12, 2016, VA examination, the Veteran was noted to have diminished grip of the right hand and 1/5 strength for right wrist flexion and extension, which the examiner attributed to the Veteran's right wrist disability.  Based upon the above findings, and resolving reasonable doubt in favor of the Veteran, an additional 10 percent disability evaluation, and no more, would be warranted under DC 5307, relating to the Muscle Group VII, demonstrating a moderate disability as of his date of claim. (There is no evidence within one year prior to his date of claim establishing the criteria for a 10 percent rating.)  A 30 percent evaluation, the next higher evaluation, is not warranted as the objective findings do not demonstrate that the Veteran has been shown to have a moderately severe disability.  Moreover, there has been no indication by any examiner that the right hand disability resulting from the Veteran's right wrist disorder is moderately severe or severe in nature.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Veteran's right wrist disability has been manifested by painful motion associated with degenerative changes.  The schedular rating criteria contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5214, 5215), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Likewise, any muscle impairment is adequately contemplated under Diagnostic Code 5307.  

While the Veteran was medically retired on a disability, the disability arose from his low back disorder.  Moreover, in a March 2006 statement in support of claim, the Veteran indicated that he could no longer work as a result of back, leg, and hip problems.  In addition, in an April 2006 disability report, it was noted that the Veteran was unemployable as a result of his back and knee disorders.  The Board does note that in the January 2016 VA examination report, the examiner indicated that the Veteran was let go from his employment as his job required that he use his right hand and right wrist and he could not do so.  In contrast, the January 2015 VA examiner specifically indicated that the Veteran was retired from the U.S. Postal Service as a mechanic and was on Worker's Compensation related to a lower back injury since 2005.  He indicated that the Veteran had no functional limitations based on his claimed conditions for which he was being seen today.  Moreover, the Director of Compensation Services, following a thorough review of the record, indicated that no hospitalizations were shown and no marked interference with employment was revealed.  He stated that because the facts of the case failed to establish any extra-schedular entitlement pursuant to Thun v. Peake, no extra-schedular evaluation was warranted.  While the Veteran has indicated that his right wrist disability caused him to retire on a disability, the evidence of record demonstrates that the Veteran was medically retired as a result of other disabilities, to include his back, and knee.  The objective medical evidence of record demonstrates that an extraschedular disability evaluation is not warranted and that the Veteran's current right wrist disability residuals are adequately compensated by the use of the schedular criteria.  


ORDER

An evaluation in excess of 10 percent for residuals of a right wrist fracture is denied.  

A 10 percent disability evaluation, and no more, for reduced muscle strength resulting from the service-connected right wrist disorder from May 3, 2000, is granted.  


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


